         Case 2:18-cv-02062-HLT Document 161 Filed 06/01/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                     KANSAS CITY

BEAU CHARBONNEAU,

on Behalf of Himself
and All Others Similarly Situated,

                      Plaintiff,
                                                      CASE NO.: 2:18-CV-2062-HLT-ADM
  v.

MORTGAGE LENDERS OF AMERICA
L.L.C., et al.,

                      Defendants.


            PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
            ON DEFENDANTS’ PURPORTED FLSA EXEMPTION DEFENSES

       Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs respectfully request this Court

grant summary judgment on behalf of Plaintiff Beau Charbonneau and all Opt-In Team Lead

Plaintiffs (the “Team Lead Plaintiffs”) against Defendants Mortgage Lenders of America, L.L.C.,

Philip Kneibert, and Bradley Ives (collectively “MLOA”) with respect to MLOA’s purported

FLSA exemption affirmative defenses. In support of this Motion, Plaintiffs state as follows:

       1.      The Team Lead Plaintiffs in this matter allege that MLOA improperly and illegally

classified them as exempt from the provisions of the Fair Labor Standards Act (“FLSA”). MLOA

defends this action by claiming that these Plaintiffs were exempt from the FLSA’s overtime

requirements under three purported exemptions: the administrative and/or executive capacity

exemptions and/or the highly compensated employee exemption. It is MLOA’s’ burden to prove—

not Plaintiffs’ burden to disprove—the applicability of an exemption to avoid overtime liability.

The undisputed facts reveal MLOA cannot meet this burden.
        Case 2:18-cv-02062-HLT Document 161 Filed 06/01/20 Page 2 of 3




       2.     As set forth in Plaintiffs’ Memorandum in Support of this motion, filed

contemporaneously herewith and incorporated herein by reference, these purported exemption

defenses fail as a matter of law because the record evidence demonstrates that MLOA failed to

pay Team Leads on a “salary basis” at predetermined, guaranteed rate of at least amount of $455

per week or its monthly equivalent of $1,971.66 per month – a threshold requirement to invoke

any of these purported exemptions under the FLSA.

       WHEREFORE, Plaintiff Charbonneau and the Opt-In Team Lead Plaintiffs respectfully

request this Court grant summary judgment in their favor with respect to MLOA’s purported

exemption defenses.

                                              Respectfully submitted,

                                              DAVIS GEORGE MOOK LLC

                                              /s/ Nicholas J. Walker
                                              Nicholas J. Walker, KS Bar No. 21951
                                              Brett A. Davis, KS Bar No. 16217
                                              Tracey F. George, D.Kan. Bar No. 77967
                                              1600 Genessee St., Suite 328
                                              Kansas City, MO 64102
                                              Tel. 816-569-2629
                                              Fax. 816-447-3939
                                              E-mail: tracey@dgmlawyers.com
                                              E-mail: brett@dgmlawyers.com
                                              E-mail: nick@dgmlawyers.com
                                              www.dgmlawyers.com

                                              Attorneys For Plaintiffs


                               CERTIFICATE OF SERVICE

I certify that I have served the foregoing PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
JUDGMENT via the Court’s CM/ECF electronic filing system, which will send electronic
notification to the following:

                                    Chris R. Pace
                                    Justin M. Dean
 Case 2:18-cv-02062-HLT Document 161 Filed 06/01/20 Page 3 of 3




                              Katherine K. Paulus
                              OGLETREE DEAKINS
                              4520 Main Street, Suite 400
                              Kansas City, Missouri 64111
                              chris.pace@ogletree.com
                              justin.dean@ogletree.com
                              katherine.paulus@ogletree.com
                              Attorneys for Defendants

This 1st day of June, 2020.


                                    /s/ Nicholas J. Walker
                                    Attorney for Plaintiffs
